DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donner et al US 20140138400.
	Per claims 1 and 9-13, Donner teaches a method of calibrating flow rate of a material through a spray nozzle of a coating system comprising, receiving a target flow rate for the material through the spray nozzle [0021], calculating a first operating pressure of the coating system based upon the target flow rate [0021], setting an operating pressure of the coating system to the first operating pressure [0021]-[0022] (dispense parameters are adjusted, where adjustments include pressure regulator [0022]), ejecting material from the spray nozzle on at least part of a surface with the material flowing through the nozzle at the first operating pressure [0021] (dispensing of droplets is considered spraying, Fig. 1), determing an operating flow rate of the material at the first operating pressure (closed loop, [0020]-[0021]), comparing the operating flow rate to the target flow rate [0021] (Donner states if the flow rate is not within the tolerance, so comparison is inherent), adjusting the operating pressure of the coating system to a second pressure [0020]-[0021], and spraying at least part of the substrate with the material flowing through the spray nozzle at the second operating pressure [0020]-[0021].  Donner further teaches using a comparison of the gathered data set to a stored reference data set but is silent regarding the use of a pressure-flow relationship between operating pressure and flow rate of the material in calculating a first operating pressure.  However, since the purpose of Donner is to adjust 
	Per claims 22-27, Donner teaches all the claim limitations as taught above with regard to claim 1, but is silent regarding calibration of total volume.  However, Donner teaches that the total volume is an important and desired parameter to control and adjust based on a variety of factors [0007].  Furthermore, total volume is calculated simply from flow rate (multiplying by time).  As such, it would have been obvious to one of ordinary skill in the art to have utilized total volume in conjunction or in alternative to the flow rate as the desired variable to adjust with a reasonable expectation for success and predictable results.  Furthermore, see rejection of dependent claims 5-7 and 14-18 below.
	Per claim 2, Donner teaches calculating and calibrating with a calibration station (e.g., container), and measuring the amount of material dispensed would have been necessary and inherent in such a step [0026].
	Per claim 3, Donner teaches in situ operation of the calibration system [0026].
	Per claim 4, Donner teaches adjusting the total volume dispensed by adjusting the total time of dispense [0011], and as such, the measurements of these parameters would have been inherent and necessary.  Furthermore, one of ordinary skill in the art would know that flow rate is a simple calculation based on amount (e.g., volume, weight) per time.
	Per claims 5-7, Donner is silent regarding utilizing these variables in order to calculate flow rate.  However, in order to control the flow rate of the material (to arrive at a desired product), some pre-determined metric must be used (see abstract and [0011], where Donner teaches dispensing desired amounts in various forms, such as lines, dots, etc.).  As such, it would have been obvious to one of ordinary skill in the art to have based flow rate on various parameters including the desired line width, 
	Per claims 14-15 and 21, Donner teaches all of the claimed limitations as disclosed above (see claims 1 and 11).  It would further have been obvious to one of ordinary skill in the art to have repeated and performed a “closed loop” calibration and recalibration process to find second pressures, second flow rates, second volumes, etc., with a reasonable expectation for success and predictable results [0009] (see MPEP 2144.04).  
	Per claims 8 and 16-18, Donner teaches adjusting the velocity of the applicator [0011] in order to adjust flow rate and total volume, and the corrections and calculations being made on the scale of microseconds [0024].  As such, it would have been obvious to one of ordinary skill in the art to have made these calculations and optimized them in a way to have calculated and sprayed simultaneously [0024].  Furthermore, the rejections of claims 5-7 are incorporated here with regard to the claimed variable and equation calculations.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donner et al US 201480138400 in view of Sakai et al US 2006/0099335 and Acum et al US 7028867.
	Per claims 19-20, Donner is silent regarding controlling and selecting a height of the nozzle with respect to the substrate.  Sakai teaches a spray coating process of applying droplets [0007], [0017], where the angle of the nozzle and height of the nozzle have important effects on the overall spray .  

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. Applicant first argues that the office action does not specifically reject dependent claims 8-13.  The examiner disagrees.  Claims 8-13 are clearly rejected over Donner et al US 20140138400 (see heading of 103 rejection on page 3 of the Non-Final office action).  The limitations that are specific to claim 8 are also the same limitations as applied in claim 18, and the same rationale would apply to claim 8.  Regarding claims 9-13, these steps are discussed in the rejection (also included above) with regard to claim 1, as a relationship is inherently a type of model, and selecting pressure and adjusting pressures are clearly discussed in the rejection.  Lastly, MPEP 706.07(a) states “Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p).”  No new grounds of rejection are presented with this office action.  As such, Applicant’s arguments regarding the prior art are also addressed here.

Applicant also argues that claim 23 is distinct from the prior art because it teaches determining total volume.  However, as discussed above in the rejection, total volume and flow rate are strongly correlated (flow rate is merely volume over time).  A determination of flow rate would inherently be a determination of total volume.  Furthermore, as discussed above, Donner clearly teaches total volume is an important parameter to consider.  In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. (also see MPEP 2141).  Applicant’s cited passage of MPEP 2143 states that the analysis supporting a rejection under 35 USC 103 must be made explicit, yet Applicant relies on Donner’s use of only a word as not meeting this standard.  The analysis presented in the office action is explicit.  As such, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN T LEONG/               Primary Examiner, Art Unit 1715